CARR, Presiding Judge.
In the lower court the accused was convicted of the offense of possessing prohibited liquors.
The deputy sheriff testified that while he was hidden near the residence of appellant the latter and a Negro man drove to the rear of the home in separate cars. The. appellant stood near by and the Negro unloaded a large quantity of whiskey from each of the automobiles. Practically all of the liquor was placed- in a “manhole” under the residence. Both parties then departed in the cars,' and the deputy also left to secure a search warrant. He returned in about twenty minutes with other officers and found the whiskey in the indicated location.
The accused disclaimed any knowledge of the whiskey and denied that he was present when it was placed under his home.
It is evincingly clear that in this state of the evidence the defendant was not due the general affirmative charge.
The officer’s delineation of the processes employed by the Negro man in unloading the whiskey from the cars and placing it in the manhole constituted a part of the res gestae. According to the deputy’s testimony, at this time the defendant stood near by. McGee v. State, 25 Ala.App. 361, 146 So. 628; Vincent v. State, 20 Ala.App. 637, 104 So. 686.
Besides the general affirmative charge, there was one other unnumbered charge which was refused to the defendant. The latter instruction is not based on the evidence and was properly refused. Edwards v. State, 205 Ala. 160, 87 So. 179; Knighten v. State, Ala.App., 49 So. 2d 789.
.  It is otherwise faulty. Andrews v. State, 134 Ala. 47, 32 So. 665; Goldsmith v. State, 105 Ala. 8, 16 So. 933; Outler v. State, 147 Ala. 39, 41 So. 460; Harper v. State, 8 Ala.App. 346, 63 So. 23.
..There are other questions presented for our review, but they relate to familiar and well-established rules of law. A discussion of them would be of no value.
.The judgment below is ordered affirmed.
Affirmed.